Citation Nr: 9925153	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-32637A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' February 1997 decision which 
denied the claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.



INTRODUCTION

The veteran had more than thirty years of active service 
between 1914 and 1948.  He died in January 1977.    The 
moving party is the veteran's child.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a February 1997 
Board decision.


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied the claim 
of entitlement to basic eligibility for VA benefits.

2.  In June 1999, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's February 1997 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's February 1997 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1997 decision, the Board denied the claim of 
entitlement to basic eligibility for VA benefits. 
Reconsideration of this determination was denied in June 
1998.  The moving party then requested revision of the 
Board's February 1997 decision based on CUE.  In April 1999, 
the moving party was provided a copy of the pertinent 
regulations regarding this issue.  In June 1999, the Court 
affirmed the Board's February 1997 decision.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of February 1997 was subject to review on appeal by 
the Court, there is no legal entitlement to review of the 
Board's decision on the basis of CUE.  Accordingly, the 
motion is denied.




ORDER

The motion for revision of the February 1997 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


